          Case 1:20-cv-04007-RMI Document 4 Filed 07/08/20 Page 1 of 2




                                     UNITED STATES JUDICIAL PANEL
                                                  on
                                      MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                                 MDL No. 2804



                                          (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í163)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 2,029 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                      FOR THE PANEL:

                           Jul 06, 2020

                                                                      John W. Nichols
                                                                      Clerk of the Panel


I hereby certify that this instrument is a true and correct copy of
the original on file in my office. Attest: Sandy Opacich, Clerk
U.S. District Court, Northern District of Ohio
By: /s/Robert Pitts
Deputy Clerk
        Case 1:20-cv-04007-RMI Document 4 Filed 07/08/20 Page 2 of 2




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                    SCHEDULE CTOí163 í TAGíALONG ACTIONS



 DIST        DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA NORTHERN

                                    City of Lakeport et al v. Amerisourcebergen Drug
  CAN         1       20í04007      Corporation et al

LOUISIANA EASTERN
                                                                                       2SSRVHG
  LAE         2       20í01772      Assumption Parish Police Jury v. Allergan PLC et al
  LAE         2       20í01773      Falcon v. Allergan PLC, et al 2SSRVHG

LOUISIANA MIDDLE

                                    West Ascension Parish Hospital Service District v.
 LAM          3       20í00385      AmerisourceBergen Drug Corporation et al 2SSRVHG

OKLAHOMA EASTERN

  OKE         6       20í00178      Chickasaw Nation v. McKesson Corporation et al
  OKE         6       20í00179      Choctaw Nation v. McKesson Corporation et al

SOUTH CAROLINA

                                    Medical University Hospital Authority et al v. Endo
  SC          2       20í02259      Health Solutions Inc et al
